          Case 1:15-cv-07488-CM-RWL Document 877 Filed 10/01/19 Page 1 of 4


                                  GARWIN GERSTEIN & FISHER LLP
BRUCE E. GERSTEIN
                                             COUNSELORS AT LAW                          SIDNEY L. GARWIN
SCOTT W. FISHER                               WALL STREET PLAZA                           (1908-1980)
JOSEPH OPPER                               88 PINE STREET, 10TH FLOOR                            --
NOAH H. SILVERMAN                                                                       ANNA TYDNIOUK
                                             NEW YORK, N.Y. 10005                       AAKRUTI VAKHARIA
KIMBERLY M. HENNINGS
ELENA K. CHAN                                  TEL: (212) 398-0055
JONATHAN M. GERSTEIN                          FAX: (212) 764-6620
DAN LITVIN



                                                         October 1, 2019

   Via ECF

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

            RE:        In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-CM-RWL

   Dear Judge McMahon:

           Pursuant to Rule VII(J) of Your Honor’s Individual Practices and Procedures, Plaintiffs
   respectfully submit an application, appended hereto as Exhibit A, for an Order permitting attorneys
   and non-attorneys to bring electronic devices during the upcoming proceedings and trial in this
   matter. Every individual identified herein will not attend every proceeding or trial day, but we list
   them so that they will be able to bring and use any the listed electronic devices when they do
   appear.

                                                           Respectfully submitted,


                                                           /s/ Dan Litvin
                                                           Dan Litvin
Case 1:15-cv-07488-CM-RWL Document 877 Filed 10/01/19 Page 2 of 4




                      EXHIBIT A
      Case 1:15-cv-07488-CM-RWL Document 877 Filed 10/01/19 Page 3 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  IN RE NAMENDA DIRECT PURCHASER
  ANTITRUST LITIGATION

  IN THE MATTER OF AN APPLICATION
  TO BRING PERSONAL ELECTRONIC
                                  Case No. 1:15-cv-07488-CM-RWL
  DEVICE(S) OR GENERAL PURPOSE
  COMPUTING DEVICE(S) INTO THE
  COURTHOUSES OF THE SOUTHERN
  DISTRICT OF NEW YORK FOR USE IN
  A PROCEEDING OR TRIAL



       The following Order is subject to the definitions, obligations and restrictions imposed

pursuant to Standing Order M10-468, as Revised. Upon submission of written application to this

Court, it is hereby

       ORDERED that the following attorneys and staff are authorized to bring the Personal

Electronic Device(s) and/or the General Purpose Computing Device(s) (collectively “Devices”)

listed below into the Courthouse for use in a proceeding or trial in the action captioned In Re

Namenda Direct Purchaser Antitrust Litigation, No. 1:15-cv-07488-CM-RWL. The date(s) for

which such authorization is provided are October 10, 2019 until December 31, 2019.


                   Attorney                                        Device(s)
 Bruce E. Gerstein                                 Mobile Phone and Laptop Computer
 Dan Litvin                                        Mobile Phone and Laptop Computer
 Noah H. Silverman                                 Mobile Phone and Laptop Computer
 Joseph Opper                                      Mobile Phone and Laptop Computer
 Kimberly M. Hennings                              Mobile Phone and Laptop Computer
 Aakruti G. Vakharia                               Mobile Phone and Laptop Computer
 Russell Chorush                                   Mobile Phone and Laptop Computer
 Michael Heim                                      Mobile Phone and Laptop Computer
 Stuart E. Des Roches                              Mobile Phone and Laptop Computer
 Chris Letter                                      Mobile Phone and Laptop Computer
 Dan Chiorean                                      Mobile Phone and Laptop Computer
      Case 1:15-cv-07488-CM-RWL Document 877 Filed 10/01/19 Page 4 of 4



 Christopher Stow-Serge                             Mobile Phone and Laptop Computer
 Andrew Kelly                                       Mobile Phone and Laptop Computer
 Daniel C. Simons                                   Mobile Phone and Laptop Computer
 Ellen Noteware                                     Mobile Phone and Laptop Computer
 David F. Sorensen                                  Mobile Phone and Laptop Computer
 Nicholas Urban                                     Mobile Phone and Laptop Computer
 Alexandra Arteaga                                  Mobile Phone and Laptop Computer
 David C. Raphael, Jr.                              Mobile Phone and Laptop Computer
 Erin R. Leger                                      Mobile Phone and Laptop Computer
 Joseph T. Lukens                                   Mobile Phone and Laptop Computer
 Peter R. Kohn                                      Mobile Phone and Laptop Computer
 Kristyn Fields                                     Mobile Phone and Laptop Computer
 Susan Segura                                       Mobile Phone and Laptop Computer
 Susan Roth                                         Mobile Phone and Laptop Computer
 Kimberly Fontenot                                  Mobile Phone and Laptop Computer
 Apolinar Uriarte                                   Mobile Phone and Laptop Computer
 Amy Kennelly                                       Mobile Phone and Laptop Computer
 Diane Werwinski                                    Mobile Phone and Laptop Computer
 Amber Branum                                       Mobile Phone and Laptop Computer
 Nancy Blackwell                                    Mobile Phone and Laptop Computer
 Scott Russell                                      Mobile Phone and Laptop Computer
 George Inmon                                       Mobile Phone, Laptop Computer, HDMI
                                                    Switch(es)
 Matt Nolte                                         Mobile Phone and Laptop Computer
 Shawn Groat                                        Mobile Phone and Laptop Computer

       The attorneys and staff identified in this Order must present a copy of this Order when

entering the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs

constitutes a certification by the attorney or staff that he or she will comply in all respects with

the restrictions and obligations set forth in Standing Order M10-468, as Revised.


SO ORDERED:


Dated: October __, 2019



                                               __________________________________________
                                                           Hon. Colleen McMahon
                                                       United States Chief District Judge




                                               2
